People v Barr (2019 NY Slip Op 02752)





People v Barr


2019 NY Slip Op 02752


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 11, 2019

109204

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vANDREW BARR, Appellant.

Calendar Date: March 15, 2019

Before: Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ.


Adam G. Parisi, Schenectady, for appellant.
Craig P. Carriero, District Attorney, Malone (Jennifer M. Hollis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Franklin County (Richards, J.), rendered February 3, 2017, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In satisfaction of an indictment charging defendant with four counts of promoting prison contraband in the first degree stemming from his possession of four weapons while confined in a correctional facility, defendant pleaded guilty to the reduced charge of attempted promoting prison contraband in the first degree. Pursuant to the plea agreement, defendant waived his right to appeal and executed a written waiver of appeal in open court. In accordance with the plea agreement, County Court imposed a prison sentence of 2 to 4 years, as an admitted second felony offender, to be served consecutively to the sentence defendant was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues that may be raised upon this appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.